DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered. 
Withdrawn Rejections/Objections
The objection to the drawings.
The rejection of claims 1-4, 6-9, 12-25 and 27-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The rejection of claims 1-4, 6-9, 12-25 and 27-29 under 35 U.S.C. 103. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-9, 12, 14-25, 27-29 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	  	Amended independent claim 1 recites the limitation "a cap having a top surface and a sidewall extending from the top surface to delimit an interior of the cap, the cap further including a third opening that provides passage into the interior of the cap…the vial and the cap each including one or more through-holes…the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder" in lines 9 to 11, 13-14 and 22-23. However, said limitations constitute new matter. 	The instant specification, as originally filed, discloses "a cap having a top surface and a sidewall extending from the top surface to delimit an interior of the cap, the cap further including a third opening that provides passage into the interior of the cap…the vial and the cap each including one or more through-holes…the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder." However, the specification as originally filed does not disclose all of the elements as recited in claim 1 in a single embodiment. For example, while Fig. 1 (first embodiment) includes “a cap having a third opening”, the embodiment does not include the limitation “elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder." Paragraph 70 and Figure 1 of the instant specification disclose a container holding storage device (102), but does not disclose wherein the storage device is attached to the storage device. Figures 2 and 3 show a cap having an opening. However, the specification and figures do not discuss how the storage device is coupled to the cap.  On the other hand, Figure 30 (second embodiment) includes “elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder." Moreover, while the cap of the first embodiment includes opening (134), no through-holes on the vial are disclosed by the first embodiment. The through-holes are disclosed in the second embodiment (FIG. 30: vents 1210 on the vial). Moreover, there is nothing in the specification as originally filed that states the disclosed embodiments can be combined to arrive at the claimed container.  	Claims 2-4, 6-9, 12, 14-25 and 27-29 are rejected by virtue of their dependency upon a rejected base claim.
 	Independent new claim 31 is rejected for the same reasons as claim 1. Claims 32-33 are also included in this rejection by virtue of their dependency upon a rejected base claim. 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 12-25 and 27-29 have been considered but are moot in view of the new ground of rejection. 
 						Conclusion		  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./LIBAN M HASSAN/Primary Examiner, Art Unit 1799